NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 18-2120
                                      ___________

                           LUIS ANDRES COELLO-UDIEL,
                                                Petitioner
                                       v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                                Respondent
                                  _____________

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A043-172-142)
                         Immigration Judge: Walter A. Durling
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   January 8, 2019
                                  ______________

              Before: AMBRO, KRAUSE, and FUENTES, Circuit Judges

                                (Filed February 5, 2019)
                                    ______________

                                      OPINION*
                                    ______________




      * This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

         Luis Andres Coello–Udiel petitions for review of the decision of the Board of

Immigration Appeals (BIA) affirming the Immigration Judge’s denial of relief under the

Convention Against Torture (“CAT”). For the reasons that follow, we will deny the

petition for review.

   I.        Jurisdiction and Standard of Review

         We have jurisdiction to review final orders of the BIA under 8 U.S.C. § 1252(a),

but because Coello–Udiel is subject to removal based on an aggravated felony

conviction, that jurisdiction is limited to “constitutional claims or questions of law,”

which we review de novo, and does not extend to factual or discretionary

determinations. Myrie v. Att’y Gen., 855 F.3d 509, 515 (3d Cir. 2017) (internal

quotation marks omitted); 8 U.S.C. § 1252(a)(2)(B)–(D).1 Although we review the

BIA’s decision, we also consider the IJ’s opinion where the BIA “has substantially

relied on that opinion.” Camara v. Att’y Gen., 580 F.3d 196, 201 (3d Cir. 2009).

   II.       Discussion

         Coello–Udiel argues that he was denied due process in his removal proceedings.

In particular, he objects that the merits hearing was “incredibly short and fast,” Pet. Br.




         In this regard, the Government has moved to dismiss Coello–Udiel’s petition for
         1

review for lack of jurisdiction, arguing that he has failed to raise a colorable
constitutional or legal claim. While we conclude for the reasons below that Coello–
Udiel’s claim ultimately fails on the merits, we do not consider it to be “immaterial and
made solely for the purpose of obtaining jurisdiction” or otherwise “wholly insubstantial
and frivolous.” Pareja v. Att’y Gen., 615 F.3d 180, 186 (3d Cir. 2010) (quoting
Arbaugh v. Y & H Corp., 546 U.S. 500, 513 n.10 (2006)).
                                             2
at 14, and asserts that the IJ did not give him an opportunity to address the IJ’s concerns

before denying relief. The IJ erred, he contends, by “not asking more questions when

[he] had concerns, providing [Coello–Udiel] the opportunity to further develop and

clarify the [IJ’s] confusion regarding why [his supporting] facts are not speculative.”

Pet. Br. at 18.

       Aliens facing removal are entitled to due process, Sewak v. INS, 900 F.2d 667,

671–72 (3d Cir. 1990), meaning “the opportunity to be heard at a meaningful time and in

a meaningful manner,” Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quotation

marks, alterations, and citation omitted). To ensure due process in removal proceedings,

“[a]n alien: (1) is entitled to factfinding based on a record produced before the

decisionmaker and disclosed to him or her; (2) must be allowed to make arguments on

his or her own behalf; and (3) has the right to an individualized determination of his or

her interests.” Abdulai v. Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001) (quotation marks,

alterations, and citations omitted). And to prove a denial of due process on the ground

that he was prevented from presenting his case to the IJ or BIA, the alien must show:

“(1) that he was prevented from reasonably presenting his case and (2) that substantial

prejudice resulted.” Fadiga v. Att’y Gen., 488 F.3d 142, 155 (3d Cir. 2007) (internal

quotation marks and citation omitted).

       Here, the record does not support Coello–Udiel’s claim that he was prevented

from reasonably presenting his case. Coello–Udiel not only had the opportunity to argue

before the IJ and BIA through counsel but also presented testimony and documentary

evidence, including news articles and country condition reports. Following the hearing,

                                             3
the IJ discussed that testimony and evidence—observing that Coello–Udiel was a

credible witness, that he feared being tortured and killed by MS-13, and that he had

twice been threatened by gang members in the United States—but the IJ ultimately

concluded that Coello-Udiel’s fear of torture with the consent or acquiescence of

Honduran officials was merely speculative.

       Nor does the record support Coello-Udiel’s assertion that the IJ failed to ask

follow-up questions. Following Coello–Udiel’s testimony and counsel’s argument, the

IJ specifically asked counsel for additional case law supporting the notion that the

Honduran government acquiesces in torture, but counsel was unable to cite to such case

law. While it is true that the IJ did not recess the proceedings for counsel to conduct

further research, due process does not require an IJ, after the conclusion of a merits

hearing, to provide counsel with additional time to search for cases or gather unspecified

evidence. See Morgan v. Att’y Gen., 432 F.3d 226, 234–35 (3d Cir. 2005) (holding that

IJ did not deny alien due process by denying motions to continue).

       In any event, even assuming some error by the IJ or BIA in the extent of evidence

or argument permitted, Coello–Udiel has failed to demonstrate substantial prejudice, as

he does not identify what evidence he would have provided or what arguments he would

have made. See id. at 235. Instead, he merely rehashes the evidence he presented to the

IJ and argues that it was indeed sufficient to demonstrate that the risk of torture with the

acquiescence of Honduran officials was more than speculative. Such sufficiency-of-the-

evidence arguments, however, are beyond our purview. See Myrie, 855 F.3d at 515.

       Finally, Coello–Udiel argues that the IJ and BIA, as a common-sense matter,

                                             4
should have taken judicial notice that he would inevitably be targeted by MS-13

members upon return to Honduras. He asserts as “commonly acceptable [sic]

circumstances” that corruption is rampant in Honduras, that MS-13 operates with

impunity there, and that, due to the “street code” under which the gang operates, Coello–

Udiel would nearly certainly be labeled a “snitch” and would be murdered. Pet. Br. at

13, 20. To the extent these arguments challenge the determination that he was not likely

to be tortured in Honduras with the acquiescence of government officials, they challenge

a factual finding over which we lack jurisdiction. See Myrie, 855 F.3d at 515. And

taking the IJ’s factual findings as true, the IJ and BIA did not commit legal error by

denying Coello-Udiel’s application on the basis that he was not likely to be tortured in

Honduras with the acquiescence of the Honduran government. See Kamara v. Att’y

Gen., 420 F.3d 202, 211 (3d Cir. 2005).

   III.    Conclusion

       For the foregoing reasons, we will deny Respondent’s motion to dismiss and

Coello–Udiel’s petition for review.




                                             5